Case 3:18-cv-00037-JAG Document 54 Filed 11/16/18 Page 1 of 1 PagelD# 672

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
J. IRVIN BEATLEY,
Plaintiff,
Vv. Civil Action No. 3:18-cv-00037
CHARLES E. AYERS, JR., et al.,
Defendants.
QRDER

This matter comes before the Court on the defendants’ motion for summary judgment.
(Dk. No. 29.) For the reasons stated in the accompanying Opinion, the Court DENIES the motion.
It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

{si £ /.

Date:__/6_Nov. 2018 John AcGibney, Jn 7?
Richmond, VA United States District Judge

 

 

 
